Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 June 2022.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because they are replete with instances where multiple reference characters have been used to designate a single structure.  For instance reference characters “50” and “62” have both been used to designate body, “1b” and “4a” directed to tab, and “3b” and “4c” directed to rounded bottom.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  See at least figure 10F. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both an opening in the shoulder in figures 6-9 and an opening in the ridge in figures 12A-12B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 3d, 3, section line 10D-10D.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised locking portion sized to be received through the second alignment feature of claim 30 and allowing for removal of the lid by the raised locking portion passing through both the first alignment feature and the second alignment feature of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification amendment filed 10 June 2022 has not been entered because it does not conform to 37 CFR 1.121(b)(1)(ii) because: at least replacement paragraph 48 does not include the full text with markings to show all the changes relative to the previous version of the paragraph as the first paragraph is missing and as 1e was never present in the previous version of the paragraph.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first alignment feature, second alignment feature, raised locking portion.
The disclosure is objected to because of the following informalities: the brief descriptions of figures 10B-10E are inaccurate.  Figure 10B-10E are each described as another cross-section of the lid and body, while figure 10C shows a magnified view of the cross section of figure 10B figure 10E shows a magnified view of the cross section of figure 10D.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the specification is replete with instances where reference characters are not properly placed with their associated structure.  For example, “longitudinal protrusions along the internal surface of the wall (hereinafter referred to as “stabilizers”) (1a)” should be corrected to “longitudinal protrusions 1a along the internal surface of the wall (hereinafter referred to as “stabilizers”)”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the specification is replete with instances of single reference characters being directed to multiple structures.  For example, see reference character “4a” which has been used to designate tab, straight wall container, lid, and base.
Appropriate correction is required.
The amendment filed 18 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 1 does not depict the clamp 1d as originally depicted and figure 10B does not depict the left side of the lid or body as originally depicted.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of “a substantially straight inner wall” fails to comply with the written description requirement.  The original disclosure only provides that the inner wall is straight.  There is no support for the broader recitation of substantially straight.
The limitation of “the raised locking portion sized to be received through the first and second alignment features” fails to comply with the written description requirement.  The original disclosure does not mention any raised locking portion, first alignment feature, or second alignment feature.  It appears that the first alignment feature is the opening in the ridge, the second alignment feature is the opening in the shoulder, and the raised locking portion is the clamp.  From the original disclosure “the clamp located on the internal surface of the lid 1d can slide through the opening located within the ridge on the lip of the child resistant straight wall container”.  From the figures it can be seen that the shoulder and opening in the shoulder are located below the lid.  Nowhere is there disclosure that the raised locking portion is sized to be received through the second alignment feature.
The limitation of “allowing for removal of the lid by the raised locking portion passing through both the first alignment feature and the second alignment feature” fails to comply with the written description requirement.  The original disclosure does not mention any raised locking portion, first alignment feature, or second alignment feature.  It appears that the first alignment feature is the opening in the ridge, the second alignment feature is the opening in the shoulder, and the raised locking portion is the clamp.  From the original disclosure “the clamp located on the internal surface of the lid 1d can slide through the opening located within the ridge on the lip of the child resistant straight wall container”.  From the figures it can be seen that the shoulder and opening in the shoulder are located below the lid.  Nowhere is there disclosure that the raised locking portion passes through the second alignment feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 30 is a relative term which renders the claim indefinite. The term “straight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 31 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is led to be indefinite as it is unclear if the body is a newly recited structure or refers back to the base of claim 30.  In order to apply art the limitation will be interpreted as the latter.
Claim 33 is led to be indefinite for its usage of “longitudinal”.  Longitudinal is defined as “of or relating to length or the lengthwise dimension”.  33 requires “one or more longitudinal protrusions on the inner wall”.  From the original disclosure the protrusions appear to be extending circumferentially.  The claims will be interpreted as if they read circumferential.
Claim 34 is led to be indefinite for listing “lenses” as a material from which the lid is manufactured.  It is unclear what the metes and bounds a material of “lenses” would cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towns (US 4087016).
Claim 30:  Towns discloses child-resistant container comprising: a container element 11 (base) including a smooth inner cylindrical surface 21 (substantially straight inner wall), a lip having a circumferentially extending second flange 19 (ridge) disposed along an outer circumference of the lip, the second flange 19 (ridge) including a vertical slot 29 (gap) forming a first alignment feature, an external wall, a cap element (lid) constructed and arranged to engage the container element 11 (base) in a closed position, the cap element (lid) including an inner wall having a divot extending circumferentially around the inner wall and sized to receive the second flange 19 (ridge) of the container element 11 (base), a disconnect projection 56 (raised locking portion) constructed and arranged to lock the cap element (lid) to the container element 11 (base), the disconnect projection 56 (raised locking portion) sized to be received through the first alignment feature, and an outer wall including an index means 51 (tab) constructed and arranged to be gripped to facilitate removal of the cap element (lid), the index means 51 (tab) positioned opposite the disconnect projection 56 (raised locking portion); wherein to remove the cap element (lid) from engagement with the container element 11 (base), the cap element (lid) is twisted with respect to the container element 11 (base), rotating the second flange 19 (ridge) within the divot until the index means 51 (tab) and the corresponding disconnect projection 56 (raised locking portion) is aligned with the first alignment feature, allowing for removal of the cap element (lid) by the disconnect projection 56 (raised locking portion) passing through the first alignment feature (see annotated fig. 3 & 6-7 below and fig. 5).
Towns does not disclose a shoulder disposed along an edge of the external wall, the shoulder including a notch forming a second alignment feature, wherein the first alignment feature and the second alignment feature are in alignment with each other, the raised locking portion being sized to be received through the second alignment feature, the raised locking portion needing to be aligned with the second alignment feature in order to allow the lid to be removed, or the raised locking portion passing through the second alignment feature during removal of the lid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the child-resistant container of Towns to have a second second flange 19 (shoulder) disposed along an edge of the external wall, below the second flange 19 (ridge) with the cap element (lid) extending such that the disconnect projection 56 (raised locking portion) is below the second second flange 19 (shoulder), as it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
The modification results in the second second flange 19 (shoulder) including a vertical slot 29 (gap) forming a second alignment feature, wherein the first alignment feature and the second alignment feature are in alignment with each other, the disconnect projection 56 (raised locking portion) being sized to be received through the second alignment feature, the disconnect projection 56 (raised locking portion) needing to be aligned with the second alignment feature in order to allow the cap element (lid) to be removed, and the disconnect projection 56 (raised locking portion) passing through the second alignment feature during removal of the cap element (lid).


    PNG
    media_image1.png
    349
    311
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    213
    media_image3.png
    Greyscale

Claim 31:  Towns discloses further comprising a gasket-like member 162 (freshness plug) supported within an upper portion of the container element 11 (base), and wherein when the cap element (lid) is secured to the container element 11 (base) it encloses the freshness plug (see fig. 6-8).
Claim 32:  Towns discloses the claimed invention except for the circumference of the lip is less than the circumference of the external wall.
It would have been an obvious matter of design choice to have made the circumference of the lip less than the circumference of the external wall since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, applicant has not disclosed that the circumference of the lip being less than the circumference of the external wall, when the raised locking portion can pass through both the first and second alignment features, solves any stated problem or is for any particular purpose.
Claim 33:  Towns discloses wherein the cap element (lid) further includes arcuate projections 54 & 55 (longitudinal protrusions) on the inner wall constructed and arranged to stabilize the cap element (lid) (see fig. 3).
Claim 34:  Towns discloses wherein the cap element (lid) is manufactured from polyethylene (polymer) (see C. 2 L. 56-60).
Claim 35:  Towns discloses wherein the container is used to store drugs (see C. 1 L. 14-20).

Claim(s) 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towns (US 4087016) further in view of Freed (US 5520296).
Claim 30:  Under a different interpretation, Towns discloses child-resistant container comprising: a container element 11 (base) including a smooth inner cylindrical surface 21 (substantially straight inner wall), a lip having a circumferentially extending second flange 19 (ridge) disposed along an outer circumference of the lip, the second flange 19 (ridge) including a vertical slot 29 (gap) forming a first alignment feature, an external wall, and a first flange 18 (shoulder) disposed along an edge of the external wall, the first flange 18 (shoulder) including an index means 24 forming a second alignment feature, wherein the first alignment feature and the second alignment feature are in alignment with each other, a cap element (lid) constructed and arranged to engage the container element 11 (base) in a closed position, the cap element (lid) including an inner wall having a divot extending circumferentially around the inner wall and sized to receive the second flange 19 (ridge) of the container element 11 (base), a disconnect projection 56 (raised locking portion) constructed and arranged to lock the cap element (lid) to the container element 11 (base), the disconnect projection 56 (raised locking portion) sized to be received through the first alignment feature, and an outer wall including an index means 51 (tab) constructed and arranged to be gripped to facilitate removal of the cap element (lid), the index means 51 (tab) positioned opposite the disconnect projection 56 (raised locking portion); wherein to remove the cap element (lid) from engagement with the container element 11 (base), the cap element (lid) is twisted with respect to the container element 11 (base), rotating the second flange 19 (ridge) within the divot until the index means 51 (tab) and the corresponding disconnect projection 56 (raised locking portion) is aligned with the second alignment feature, allowing for removal of the cap element (lid) by the disconnect projection 56 (raised locking portion) passing through the first alignment feature (see annotated fig. 3 & 7 above and 6 below and fig. 5).
Towns does not disclose the shoulder including a notch forming a second alignment feature, the raised locking portion being sized to be received through the second alignment feature, or the raised locking portion passing through the second alignment feature during removal of the lid.
Freed teaches a virtual hinge 10 including a cylindrical lid 12 and container 14, where the container 14 has an annular rib 18 with a gap 20 (notch) forming a pointer which when aligned with marker 22 on the lid 12 indicates that the lid 12 is in the unlocked position (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the index means 24 with a gap 20 (notch), as taught by Freed, in order to reduce materials while still indicating the removal alignment.
It is inherent or in the alternative obvious that the raised locking portion is sized to be received through the second alignment feature and the raised locking portion can pass through the second alignment feature during removal of the lid as the prior art combination discloses a structurally identical container element 11 (base) to the inventions base and the cap element (lid) to the inventions lid.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show that the identical prior art does not function the same as the invention. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113

    PNG
    media_image4.png
    358
    295
    media_image4.png
    Greyscale

Claim 31:  Towns discloses further comprising a gasket-like member 162 (freshness plug) supported within an upper portion of the container element 11 (base), and wherein when the cap element (lid) is secured to the container element 11 (base) it encloses the freshness plug (see fig. 6-8).
Claim 32:  Towns discloses the circumference of the lip being less than the circumference of the external wall (see annotated fig. 6 above where the annotated external wall section has an outer circumference, at least at the first flange 18, which extends beyond that of the annotated lip and second flange 19).
Claim 33:  Towns discloses wherein the cap element (lid) further includes arcuate projections 54 & 55 (longitudinal protrusions) on the inner wall constructed and arranged to stabilize the cap element (lid) (see fig. 3).
Claim 34:  Towns discloses wherein the cap element (lid) is manufactured from polyethylene (polymer) (see C. 2 L. 56-60).
Claim 35:  Towns discloses wherein the container is used to store drugs (see C. 1 L. 14-20).

Response to Arguments
The drawing objections in paragraph 5 of office action dated 10 December 2021 are withdrawn in light of the amended disclosure filed 10 June 2022.
The specification objections in paragraph 8 of office action dated 10 December 2021 are withdrawn in light of the amended disclosure filed 10 June 2022.
The claim objections in paragraphs 12-14 of office action dated 10 December 2021 are withdrawn in light of the amended claims filed 10 June 2022.
The 35 U.S.C. § 112 rejections in paragraphs 15-32 of office action dated 10 December 2021 are withdrawn in light of the amended claims filed 10 June 2022.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
In response to applicant’s argument that “Fig. 2 has been amendment to include reference numeral 2”, the Examiner responds that no amendment to figure 2 has been submitted.
In response to applicant’s argument that some of the reference characters refer to alternative examples, for instance 3b” and “4c” both show different styles of a rounded bottom and that it will be appreciated in light of the disclosure and within the level of ordinary skill in the art that these reference characters are interchangeably used to refer to the same component of different examples of the body and lid arrangement, the Examiner responds that the original disclosure explicitly states “the preferred embodiment FIG. 2 and FIG. 3”, “the preferred embodiment the lid includes two stabilizers 1a”, “the preferred embodiment the lid includes one divot 1c”, and “the preferred embodiments shown in FIG. 1 and FIG. 4”.  It appears that these figures are directed to a singular embodiment and not alternative examples as argued.  Examiner invites applicant to cite disclosure which provides that certain figures are different embodiments.
In response to applicant’s argument that FIG. 10B illustrates an alternative embodiment of the cap configuration and is likewise taken through the cross-section of FIG. 10A, the Examiner replies that this is not the case.  Figure 10B depicts the cap in an alternative position to that of figure 10D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736